Citation Nr: 1126244	
Decision Date: 07/13/11    Archive Date: 07/19/11

DOCKET NO.  07-22 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for the cause of Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel




INTRODUCTION

The Veteran had active service from January 1965 to January 1967.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Indianapolis, Indiana, Regional Office (RO) of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the appellant's appeal has been obtained.

2.  The Veteran's death certificate shows that he died September [redacted], 2005 at the age of 65 years as a result of respiratory arrest, pulmonary hemorrhage, and leukemia.  

3.  The factors which contributed to the Veteran's demise had their onset long after service and are unrelated to his military service or any incident therein.  

4.  At the time of his death, the Veteran was service-connected for diabetes mellitus, type II (20%); peripheral neuropathy of the left foot (10%); and peripheral neuropathy of the right foot (10%).  

5.  The Veteran's service-connected disabilities did not cause his death or contribute materially or substantially to the cause of his death



CONCLUSIONS OF LAW

1.  The Veteran's respiratory arrest, pulmonary hemorrhage, and leukemia were not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).  

2.  A disability incurred in service did not cause, or contribute substantially or materially to the cause of, the Veteran's death.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.312 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  This notice requires VA to indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will attempt to obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Certain additional notice requirements attach in the context of a claim for DIC benefits based on service connection for the cause of death.  Hupp v. Nicholson, 21 Vet. App. 342 (2007), rev'd on other grounds, Hupp v. Shinseki, 329 Fed. Appx. 277 (Fed.Cir. May 19, 2009).  Generally, 38 U.S.C.A. § 5103(a) notice for a DIC case must include: (1) a statement of the conditions, if any, for which a Veteran was service- connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  The content of the notice letter will depend upon the information provided in the claimant's application.

Here, the RO sent correspondence in an August 2006 letter, which discussed specific evidence, the particular legal requirements applicable to the claims, the evidence considered, the pertinent laws and regulations, and the reasons for the decisions.  VA made all efforts to notify and to assist the appellant with regard to the evidence obtained, the evidence needed, the responsibilities of the parties in obtaining the evidence, and the general notice of the need for any evidence in the appellant's possession.

The Board concludes that the appellant has actual knowledge of the disability for which the Veteran was granted service connection and those for which he was not service-connected.  In this regard, the nature of the appellant's claim reflects her actual knowledge of the disabilities for which the Veteran was granted service connection and the conditions for which he was not service-connected.  Throughout the appeal, she has contended that the Veteran's service-connected diabetes mellitus contributed to his death.  Accordingly, any failure to provide Hupp-compliant notice is not prejudicial in this case.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

Indeed, the Board finds that any defect with regard to the content of the notice to the appellant is harmless because of the thorough and informative notice provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to receipt of the required notice.  There has been no prejudice to the appellant, and any defect in the content of the notice has not affected the fairness of the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the final adjudication in the March 2009 supplemental statement of the case.

Next, VA has a duty to assist the claimant in the development of a claim.  This duty includes assisting him, or her, in the procurement of service treatment records and pertinent post-service treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In determining whether the duty to assist requires that a VA medical examination or opinion be provided or medical opinion obtained with respect to the claimant's claim for benefits, there are four factors for consideration.  

These four factors are:  (1)  competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2)  evidence establishing an in-service event, injury, or disease, or manifestations of certain diseases during the presumptive period; (3)  an indication that the disability or symptoms may be associated with service; and (4)  whether there otherwise is sufficient competent medical evidence  of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence that "indicate" that a current disability "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been accomplished in the current appeal and that appellate review may, therefore, proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

First, VA has obtained available pertinent post-service private treatment records referenced by the appellant.  Although no medical opinion has been obtained, the claims folder simply contains no competent and credible evidence that the Veteran's acute leukemia is associated in any way to his active duty or that his service-connected diabetes mellitus contributed in any way to his demise, as the appellant (a layperson) alleges.  Consequently, the Board finds that the available records and medical evidence have been obtained and are sufficient to make an adequate determination as to the issue adjudicated in this decision.  

Significantly, neither the appellant nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence necessary for a fair adjudication of this claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of this issue.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Entitlement to Service Connection for Cause of Death

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

The death of a veteran will be considered as having been due to a service-connected disability where the evidence establishes that such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  A principal cause of death is one which, singularly or jointly with some other condition, was the immediate or underlying cause of death, or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is one which contributes substantially or materially to death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).  Service-connected disabilities or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there was resulting debilitating effects and general impairment of health to the extent that would render the person less capable of resisting the effects of either disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3).  There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of co-existing conditions, but, even in such cases, there is for consideration whether there may be reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  38 C.F.R. § 3.312(c)(4). 

In the case of any veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  Every reasonable doubt shall be resolved in favor of the veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  "Satisfactory evidence" is credible evidence. Collette v. Brown, 82 F.3d 389, 392 (1996).  Such credible, consistent evidence may be rebutted only by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

The provisions of 38 U.S.C.A. § 1154(b) do not establish a presumption of service connection, but ease the combat veteran's burden of demonstrating the occurrence of some in- service incident to which the current disability may be connected.  Clyburn v. West, 12 Vet. App. 296, 303 (1999); Caluza v. Brown, 7 Vet. App. 498, 507 (1995).  "Section 1154(b) provides a factual basis upon which a determination can be made that a particular . . . injury was incurred . . . in service but not a basis to link etiologically the [injury] in service to the current condition."  Cohen v. Brown, 10 Vet. App. 128, 138 (1997) (citing Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Caluza, supra.).  Thus, the provisions of section 1154(b) apply only to the second material issue involved in establishing direct service connection, i.e., evidence of the incurrence of a disease or injury in service.

As noted above, at the time of the Veteran's demise, service connection had been granted for diabetes mellitus, type II (20%); peripheral neuropathy of the left foot (10%); and peripheral neuropathy of the right foot (10%).  The appellant contends that the Veteran's diabetes mellitus contributed to his death.  She also maintains that the Veteran's cause of death, specifically leukemia, was related to herbicide exposure in service.

VA regulations provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. § 3.309(e) (2010).  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  

In general, for service connection to be granted for most of the presumed diseases, they must be manifested to a degree of 10 percent or more at any time after service.  Chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy, however, must be manifest to a degree of 10 percent within one year after the last date on which the Veteran performed active military, naval, or air service in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  See 38 U.S.C.A. § 1116 (West 2002 & Supp. 2010); 38 C.F.R. § 3.307(a)(6)(ii); Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).

Previously, the diseases for which service connection may be presumed to be due to an association with herbicide agents included AL amyloidosis, chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  

Recently, however, on August 31, 2010, the Secretary published a final rule in the Federal Register amending 38 C.F.R. § 3.309(e).  See 75 Fed. Reg. 53,202.  The final rule was effective August 31, 2010.  Specifically, VA amended 38 C.F.R. § 3.309(e) to add hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease [including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina] to the list of diseases associated with exposure to certain herbicide agents.  A newly added Note 3 at the end of § 3.309 states that: "for purposes of this section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of Ischemic heart disease."   

Because the rule was identified as a major rule, implementation of the rule was subject to the provisions of the Congressional Review Act (CRA).  The CRA requires an agency to wait 60 days before implementing a major rule to allow Congress the opportunity to review the regulation.  On October 29, 2010, the Secretary issued a memorandum lifting the stay of appeals affected by the new herbicide-related presumptions.  See Chairman's Memorandum No. 01-10-37, "Lifting of Stay of Appeals Affected by New Herbicide-Related Presumptions."  The memorandum notes that the CRA waiting period for the regulation expired on October 30, 2010, and accordingly, the stay of the adjudication of the affected claims was lifted October 30, 2010.  

The Secretary of the Department of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See, e.g., Notice, 72 Fed. Reg. 32,395-407 (June 12, 2007); Notice, 68 Fed. Reg. 27,630-41 (May 20, 2003), and Notices at 61 Fed. Reg. 57,586- 589 (1996); 64 Fed. Reg. 59,232-243 (1999); and 67 Fed. Reg. 42,600-608 (June 24, 2002).  See also "Veterans and Agent Orange: Update 2006 (2007)" (indicating that there was inadequate or insufficient evidence to determine whether an association existed between exposure to chemicals of interest and cancers of the oral cavity, pharynx, or nasal cavity).

Notwithstanding the foregoing presumption provisions, which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Public Law No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the U.S. Court of Appeals for the Federal Circuit (Circuit Court) has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

Thus, service connection may be presumed for residuals of Agent Orange exposure by showing two elements.  First, it must be shown that the veteran served in the Republic of Vietnam during the Vietnam era.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Second, the veteran must have been diagnosed with one of the specific diseases listed in 38 C.F.R. § 3.309(e), or a nexus between the currently diagnosed disability and service must otherwise be established.  See Brock v. Brown, 10 Vet. App. at 162.

A review of the service records reveal that the Veteran had active service in the Republic of Vietnam from August 1965 to August 1996.  Thus, exposure to herbicides is conceded.  

Post-service treatment records show a long history of treatment for diabetes mellitus and coronary artery disease (CAD).  In February 2003, service connection was granted for the Veteran's diabetes as due to herbicide exposure.  In an October 2006 rating decision, the Veteran was denied service connection for CAD.  Notably, since that time, VA has afforded presumptive service connection for CAD based on herbicide exposure.  See 38 C.F.R. § 3.309(e).  However, the Board notes that, even if the Veteran were to be service connected for CAD, there is no medical or lay evidence in this case to suggest that CAD was caused, or even contributed in any way to, the Veteran's death in this case.  Thus, service connection for the Veteran's death cannot be attributed to his CAD.

With regard to the Veteran's leukemia, treatment records show the Veteran was first diagnosed with acute leukemia in August 2005 and subsequently died in September 2005.  The death certificate identifies leukemia the cause of the Veteran's death.

Based on the diagnosis of record, the Board finds that the Veteran's acute leukemia does not fall within the category of presumptive diseases set forth in 38 C.F.R. § 3.309(e).  As noted above, diseases or disorders that have been positively associated with Agent Orange include only chronic lymphocytic leukemia, hairy cell leukemia and other chronic B-cell leukemias.  Accordingly, as the Veteran in this case had a diagnosis of acute leukemia, he is not entitled to a presumption of service connection under the statutes and regulations.  Thus, even conceding the Veteran's exposure to Agent Orange, acute leukemia is not a disorder that is presumptively service connected on the basis of herbicide exposure.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. §§ 3.307, 3.309.  However, the appellant is not precluded from establishing service connection (for the Veteran's cause of death) with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

In considering the complete evidence of record under the laws and regulations as set forth above, the Board concludes that service connection for the cause of the Veteran's death is not warranted.  As noted above, appellant maintains that the Veteran's leukemia was due to Agent Orange exposure.  However, the probative medical evidence of record, including the Veteran's cancer treatment records, indicates no relationship between the Veteran's leukemia and service.  

In addition, the Board notes no evidence of treatment for, or diagnosis of, acute leukemia in service or for many years thereafter.  With regard to the decades-long evidentiary gap in this case between active service and the earliest diagnosis of leukemia in August 2005, the Board notes that a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board must consider all the evidence including the availability of medical records, the nature and course of the disease or disability, the amount of time that elapsed since military service, and any other relevant facts in considering a claim for service connection. Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding that the absence of medical records during combat conditions does not establish absence of disability and thus suggesting that the absence of medical evidence may establish the absence of disability in other circumstances).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact finding role. See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

In addition to the lack of evidence showing a diagnosis of leukemia during service or within close proximity thereto, the medical evidence of record does not link the Veteran's cause of death to his military service.  In fact, the record shows no event, disease, or injury in service to which the Veteran's death could be related.  See 38 C.F.R. § 3.159(c)(4)(i); cf. Duenas, 18 Vet. App. at 517, citing Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d at 1355-57.  Therefore, the Board finds that the Veteran's leukemia did not manifest in service and was not causally or etiologically related to military service, to include herbicide exposure.  

With regard to the appellant's contention that the Veteran's death was ultimately caused by his diabetes mellitus, the appellant has presented no specific evidence in support of this theory.  There is nothing in the record which would indicate that the Veteran's diabetes ultimately lead to his demise.  The appellant's contention in this regard essentially amounts to speculation.

While Board acknowledges the appellant's contentions, it also notes that the appellant, as a lay person, is not competent to offer a medical opinion relating the Veteran's cause of death to service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).
 
Based on the foregoing, the Board concludes that the preponderance of the evidence is against the appellant's claim for service connection for the cause of the Veteran's death.  Because the preponderance of the evidence is against the appellant's claim, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection for the cause of the Veteran's death is not warranted.


ORDER

Service connection for the Veteran's cause of death is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


